Case: 12-3099     Document: 22    Page: 1   Filed: 11/02/2012




           NOTE: This order is nonprecedential.

   muitett ~tate5 <!Court of ~peaI5
       for tbe jfeberaI <!Circuit

                  KENNETH P. BEYERS,
                       Petitioner,

                             v.
                DEPARTMENT OF STATE,
                     Respondent.


                         2012-3099


    Petition for review of the Merit Systems Protection
 Board in case no. DC3330110538-1-1.


                       ON MOTION


                Before SCHALL, Circuit Judge.

                         ORDER

     Kenneth P. Beyers moves to amend the certified list
 with additional documents not before the Merit Systems
 Protections Board (Board) in this case. The Department of
 State responds.

    This court's review is based upon the record of evi-
 dence that was before the Board. See Fed. R. App. P.
Case: 12-3099      Document: 22      Page: 2   Filed: 11/02/2012




 KENNETH BEYERS    V.   STATE                               2

 10(a)(1). The certified list cannot be expanded to include
 items not before the Board. Beyers may of course include
 in the appendix of his brief previous Board orders or
 decisions.

       Upon consideration thereof,

       IT Is ORDERED THAT:
       (1) The motion is denied.

       (2) All other pending motions are denied as moot.

       (3) If Beyers wishes to move for leave to amend his
           opening brief, that motion must be received by the
           court within 21 days of the date of this order. If
           Beyers does not move to amend his opening brief,
           then the Department of State's brief is due within
           40 days of this order.

                                      FOR THE COURT


                                       lsI Jan Horbaly
                                      Jan Horbaly
                                      Clerk

 s26